CHOU AMERICA MUTUAL FUNDS (THE "TRUST") SUPPLEMENT DATED OCTOBER 9, 2 MAY 1, 2, 2014 Chou Opportunity Fund Chou Income Fund Reference is hereby made to the supplement filed October 7, 2014. The bold text on Page 2 of the supplement filed October 7, 2014 that states: * * * THE ABOVE DELETION IS EXPECTED TO BECOME EFFECTIVE DECEMBER 6, 2014.* * * is hereby deleted in its entirety and replaced with the following: * * * THE ABOVE DELETION IS EFFECTIVE DECEMBER 6, 2014.* * * For more information, please contact the Fund at (877) 682-6352 (toll free). * PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE.
